In an action to recover damages for personal injuries, etc., the defendant County of Nassau appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated March 17, 1998, which granted the motion of nonparty Ahmuty, Demers & McManus, its attorney of record, for leave to withdraw as its counsel.
Ordered that the order is reversed, on the law, with costs, and the motion is denied, without prejudice to the commencement of a declaratory judgment action by Amerisure Companies.
The motion of Ahmuty, Demers & McManus to withdraw as counsel for the County of Nassau was a “poor vehicle” for testing the propriety of the disclaimer of coverage which had been issued by the County’s insurance carrier, Amerisure Companies (Brothers v Burt, 27 NY2d 905, 906; see, Garcia v Zito, 242 AD2d 258; Laura Accessories v A.P.A. Warehouses, 140 AD2d 182; Rusolo v Skate Odyssey, 109 AD2d 875; Monaghan v Meade, 91 AD2d 1014). The appropriate vehicle for resolving a dispute over the coverage offered by a policy is a declaratory judgment action in which the County would be able to adequately litigate the facts of the insurance carrier’s disclaimer (see, Laura Accessories v A.P.A. Warehouses, supra, at 182; Monaghan v Meade, supra, at 1015). Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.